Citation Nr: 1429784	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  07-07 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from August 1985 to August 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  RO jurisdiction was subsequently transferred to the RO in Atlanta Georgia.  

This case was previously before the Board in May 2013, at which time the issue on appeal was remanded for additional development.  The case has been returned to the Board for further appellate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to afford the Veteran a videoconference hearing before the Board.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.700, 20.703 (2013).  Although the Veteran testified before the undersigned Veterans Law Judge in July 2009, testimony was not taken on the issue presently before the Board.  In a September 2013 letter, the Veteran's attorney communicated the Veteran's request for a videoconference hearing before a Veterans Law Judge.  Because such hearings before the Board are scheduled by the RO, a remand is required in this case.  38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Ensure that the Veteran is scheduled for a videoconference Board hearing in accordance with the docket number of his appeal.  Notify the Veteran and his attorney, in writing, as to the date, time, and location of the hearing, and place a copy of the notification letter in the claims folder.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, return the claims file to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



